I agree to the conclusion expressed in the opinion of the Chief Justice so far as it holds that the circumstances stated were sufficient to warrant the conclusion of fact of the courts below, that the land in controversy was used in connection with that on which the residence stood "for the purposes of a home." This takes the question out of our jurisdiction. I am not prepared, however, to agree that the single circumstance of the use of the rents, even in kind, for the support of the family was sufficient to impress the rented land with the homestead character.
                    ON MOTION FOR REHEARING.                        December 2, 1908.